DETAILED ACTION
Claims 1-2 and 4 were rejected in Office Action mailed on 05/24/2022.
Applicant filed a response, amended claims 1-2 and 4 on 08/11/2022.
Claims 1-2 and 4 are pending.
Claims 1-2 and 4 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., Highly efficient synthesis of carbon nanocoils by catalyst particles prepared by a sol-gel method, Carbon, 2010, 48, 170-175 (Li), in view of Zheng et al., Quasicubic α-Fe2O3 nanoparticles with excellent catalytic performance, J. Phys. Chem. B, 2006, 110, 3093-3097 (Zheng), and Nakayama et al., WO 2004067169 A1 (Nakayama), and Higashi, WO 2010035439 A1 (Higashi) and Okazaki et al., US 2009/0047206 A1 (Okazaki).
The examiner has provided a machine translation of Nakayama et al., WO 2004067169 A1 and a machine translation of Higashi, WO 2010035439 A1. The citation of the prior art set forth below refers to the machine translation.
Regarding claims 1-2 and 4, Li teaches carbon nanocoils (CNCs) have been synthesized by thermal chemical vapor deposition (CVD) using Fe–Sn–O catalyst (i.e. a composite catalyst) prepared by a sol–gel process (Li, Abstract). 
Li further discloses Fe2(SO4)3/SnCl2, FeCl3/SnCl2 and Fe(NO3)3/SnCl2 were chosen as the catalyst precursors; catalyst particles were dispersed on SiO2 substrate (reading upon SiO2 chips); carbon nanocoils were synthesized on these substrates in a thermal CVD system (reading upon efficiently catalyzing the growth of carbon nanocoils with the synthesized composite catalyst by adopting CVD method, and putting the substrate in a CVD system, and synthesizing the high-purity carbon nanocoils by CVD) (Li, page 171, section 2. Experimental).
While Li does not explicitly disclose cleaning the substrate and the substrate is dried, it would have been obvious for a person of ordinary skill in the art to clean the SiO2 substrate of Li and dry it to prevent impurities and contaminations. 

Li further discloses the sizes of grain catalysts are approximately 250 and 150 nm (reading upon a composite catalyst formed by multiple small-sized catalyst particles) (Li, page 171, section 3.1., 1st paragraph).

Li does not explicitly disclose (a) Fe–Sn–O nanoparticles with a size of less than 100 nm or 10 to 100 nm; (b) using a soluble Sn4+ or a tin oxide as raw materials; (c) using a solvothermal method; (d) the molar ratio of Fe to Sn in the catalyst is 5-1-30:1; (e) dispersing the synthesized composite catalyst to prepare a dispersion liquid, wherein the solvent is water or ethanol, where the concentration of the dispersion liquid is 0.01 to 1 mg/ml; drop-coating, spin-coating or spray-coating the catalyst dispersion liquid onto the surface of the substrate, wherein a density range of the catalyst on the surface of the substrate is 1 x 109/cm-2 to 5 x 1010/cm-2; (f) wherein the purity of the carbon nanocoil is larger than 95%.

With respect to the difference (a) and (c), Li further discloses the sizes of grain catalysts are approximately 250 and 150 nm (Li, page 171, section 3.1., 1st paragraph).
Zheng teaches uniform quasicubic Fe2O3 nanoparticles synthesized by a simple solvothermal method (Zheng, Abstract). 
As Zheng expressly teaches, monodispersed single-crystalline quasicubic α-Fe2O3 nanoparticles about 40 nm in size are synthesized using ferric nitrate in the presence of poly(N-vinyl-2-2pyrrolidone), and using a mediated N-dimethylformamide (DMF) solvothermal route,; the as-prepared quasicubic α-Fe2O3 is a much superior catalyst in terms of thermal stability in catalytic reaction.
Furthermore, Nakayama teaches producing carbon nanocoils with indium-tin-iron based catalyst (Nakayama, Abstract).
Nakayama expressly teaches that the catalyst fine particles can be positively utilized as the catalyst nucleus at the tip of the tube, and the carbon nanocoils having a uniform size corresponding to the diameter of the catalyst fine particles can be mass-produced on the substrate (i.e., the diameter and uniformity of carbon nanocoils correspond to the diameter of the catalyst particle size) (Nakayama, 2nd paragraph).
Both Zheng and Nakayama are analogous art as Zheng is drawn to synthesis of Fe2O3 nanoparticles as a catalyst and Nakayama is drawn to producing carbon nanocoils with a tin and iron mixed oxide-based catalyst.
In light of the motivation of using a solvothermal method to synthesize nanoparticles as taught by Zheng, and using catalyst with fine and uniform size to produce carbon nanocoils as taught by Nakayama, it therefore would have been obvious to a person of ordinary skill in the art to use a solvothermal method to synthesize the Fe–Sn–O catalyst of Li, to produce catalyst of fine and uniform size (e.g., monodispersed nanoparticles about 40 nm in size), in order to obtain catalysts of superior thermal stability and to produce carbon nanocoils having a uniform size, and thereby arrive at the claimed limitations. 
	

With respect to the difference (b), Li further discloses Fe2(SO4)3/SnCl2, FeCl3/SnCl2 and Fe(NO3)3/SnCl2 were chosen as the catalyst precursors; heating in air at 700°C for 3 h for the generation of catalyst particles containing the oxides of iron and tin (i.e., SnO) (Li, page 171, section 2. Experimental).
Higashi teaches a process and an apparatus for producing a carbon nanocoil (Higashi, Abstract). Higashi specifically teaches Sn is used as a catalyst as a tin oxide such as SnO or SnO2 (Higashi, page 4, 9th paragraph).
	Higashi is analogous art as Higashi is drawn to a process and an apparatus for producing a carbon nanocoil.
In light of the disclosure of Higashi of the equivalence and interchangeability of using SnO as disclosed in Li (Li, page 171, section 2. Experimental), with SnO2, which would necessarily require a soluble Sn4+ salt (e.g. SnCl4/tin tetrachloride) in the method of Li, as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use a soluble Sn4+ salt as one of the catalyst raw materials in Li in view of Zheng and Nakayama, and thereby arrive claimed invention.


With respect to the difference (d) and (f), Higashi further teaches the molar ratio of Fe to Sn is 2 to 30 (i.e., 2:1 – 30:1) (Higashi, page 4, 5th paragraph). 
As Higashi expressly teaches, by setting the molar ratio of Fe and Sn within such a range, high-purity carbon nanocoils can be produced more efficiently (Higashi, page 4, 5th paragraph).
In light of the motivation of setting the molar ratio of Fe and Sn within 2 to 30 (i.e., 2:1 – 30:1), it therefore would have been obvious to a person of ordinary skill in the art to set the molar ratio of Fe and Sn in the method of Li in view of Zheng, Nakayama and Higashi, to be within 2 to 30, in order to produce high-purity carbon nanocoils. The molar ratio of Fe and Sn within 2 to 30 encompasses the range of the present limitation. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Furthermore, although there are no disclosures on the amounts of purity of the carbon nanocoils being larger than 95% as presently claimed in Li in view of Zheng, Nakayama and Higashi, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the molar ratio of Fe and Sn, in order to obtain carbon nanocoils of high purity, including the presently claimed, and thereby arrive at the claimed invention. 
	

With respect to the difference (e), Li in view of Zheng, Nakayama and Higashi further discloses catalyst particles were dispersed on SiO2 substrate (Li, page 171, section 2. Experimental). Li in view of Zheng, Nakayama and Higashi does not explicitly disclose the details on how to disperse the catalyst particles on the SiO2 substrate.
Okazaki teaches catalyst particles for production of carbon nanocoil (Okazaki, Abstract), the catalyst particles have a center portion that is a particle of SnO2 and a particle of a transition metal or an oxide thereof attached to the center portion (Okazaki, [0054]), wherein Fe3O4 is preferred (Okazaki, [0061]).
Okazaki specifically teaches the Fe3O4 particulates were obtained in an amount of 0.23065 g (Okazaki, [0108]); the Fe3O4 particulates were washed with ethanol added in the beaker (by adding about 50 mL of ethanol) (Okazaki, [0110]); the washing of the Fe3O4 particulates was carried out by repeating this operation 2 or 3 times; in the last round of the washing, the supernatant was not removed, thereby obtained a dispersion solution in which the Fe3O4 particulates were dispersed in ethanol (i.e., 50 ml of ethanol) (Okazaki, [0111]); SnO2 powder was added and a weight ratio of Fe3O4: SnO2 was 1:5; a diluted ethanol dispersion solution was prepared by dropping, into 100 mL or more of ethanol, 1 m of the ethanol dispersion solution of the catalyst particles obtained in Example 1, and then, "gently" stirring the resultant mixture (Okazaki, [0121]); a 1 cm x1 cm Si substrate was set on a spin coater; on the Si substrate thus set on the spin coater, a few drops of the diluted ethanol dispersion solution of the catalyst particles were dropped, and spin-coated for 2 mins; thereby, a Si substrate on which the catalyst particles were dispersed (Okazaki, [0122]).
Therefore, Okazaka teaches a concentration of the dispersion liquid of 0.274 mg/ml or lower (i.e., (0.23065+0.23065*5)*1/50/(1+100)*1000= 0.274 mg/ml).
Okazaki is analogous art as Okazaki is drawn to catalyst particles for production of carbon nanocoil.
In light of the disclosure of dispersing catalyst in ethanol, with a concentration of the dispersion liquid of 0.274 mg/ml or lower, using a spin-coater to disperse catalyst particles on a substrate of Okazaka, it therefore would have been obvious to a person of ordinary skill in the art to adopt the same method to disperse catalyst particles on SiO2 substrate in Li in view of Zheng, Nakayama and Higashi, by dispersing the Fe–Sn–O catalyst in ethanol, with a concentration of the dispersion liquid of 0.274 mg/ml or lower, using a spin-coater to disperse catalyst particles, with reasonable expectation of success.

Furthermore, given that Li in view of Zheng, Nakayama, Higashi and Okazaki teaches an identical or substantially identical dispersing method, including the raw material, concentration of the dispersion liquid and coating method, it therefore would be necessary that Li in view of Zheng, Nakayama, Higashi and Okazaki would meet the claimed density range of the catalyst on the surface of the substrate. 
Alternatively, it would have been obvious to a person of ordinary skill in the art to vary the density of the catalyst on the surface of the substrate, in order to grow varying amount of carbon nanocoils on the substrate, and thereby arrive at the claimed invention. 


Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn.

Applicant primarily argues:
“The design starting point and idea of the present application are completely different from those of reference document J. Phys. Chem. B, 2006,110, 3093-3097 (Zheng). In particular, the material reported in reference document J. Phys. Chem. B, 2006,110, 3093-3097 has photocatalytic performance, and the properties of the material in the field of CVD catalysis have not been explored and regulated. At the same time, the composite morphology of the reported a-Fe2O3/SnO2 composite material differs greatly from that of the material for growth of carbon nanocoils.”

Remarks, p. 5

The Examiner respectfully traverses as follows:
Firstly, it is noted that while Zheng does not disclose all the features of the present claimed invention, Zheng is used as teaching reference, namely Fe–Sn–O nanoparticles with a size of less than 100 nm or 10 to 100 nm and using a solvothermal method to prepare the Fe–Sn–O nanoparticles, in order to obtain catalysts of superior thermal stability and to produce carbon nanocoils having a uniform size, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
Secondly, Zheng teaches nanoparticles about 40 nm in size (Zheng, page 3093, right column, 2nd paragraph), and therefore reads upon the claimed limitation of the particle size of 10 to 100 nm. 
Thirdly, Zheng further teaches a particle morphology of the α-Fe2O3 prepared by solvothermal method in Figure 3 (c) and (d) (Zheng, page 3095, Figure 3), which is identical or substantially identical to the morphology catalyst powder prepared in step a in embodiment 2, shown in Fig. 5a (i.e., the iron oxide component of the composite catalyst). 
Fourthly, the morphology of the composite catalyst, except the particle size of 10 to 100 nm, is not required in the present claim. 

Applicant further argues:
“1. Differences from reference document (Carbon, 2010, 48, 170-175 (Li)):
The powder size is different.
Reference document Carbon, 2010, 48,170-175 (Li) discloses a carbon nanocoil synthesized by CVD from an Fe-Sn-O composite catalyst with the diameter of 150-250 nm which is prepared by a sol-gel method. The reference document considers that catalyst particles smaller than 150 nm are not suitable for synthesis of carbon nanocoils, while the present invention uses Fe-Sn-O particles smaller than 100 nm for synthesizing carbon nanocoils.”

Remarks, p. 5-6

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Li does not expressly teach the claimed particle size of 10 to 100 nm. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Li does not disclose the entire claimed invention. Rather, Zheng and Nakayama are relied upon to teach claimed elements missing from Li, with proper motivation to combine, namely, the catalyst fine particles can be positively utilized as the catalyst nucleus at the tip of the tube, and the carbon nanocoils having a uniform size corresponding to the diameter of the catalyst fine particles can be mass-produced on the substrate (i.e., the diameter and uniformity of carbon nanocoils correspond to the diameter of the catalyst particle size) (Nakayama, 2nd paragraph). See pages 13-14 of the Office Action mailed 05/24/2022.

Applicant further argues:
“(2) The synthesis mechanism is different (the functions of compositions are different).

Reference document Carbon, 2010, 48,170-175 (Li) emphasizes that the catalytic capabilities of different crystal planes of an individual catalyst particle (of the same species) are different, resulting in anisotropic catalysis during CVD. In the present application, the differences of catalytic capabilities among different catalyst particles are used to provide the anisotropic catalytic capability of the catalysts, during which the action mechanism of the Fe-Sn- O component has significant differences from that in reference document 1.

As shown in Fig. 1, Fig. 1 shows electron microscopy images of the carbon nanocoil (ai- a3) prepared from the a-Fe2O3/SnO2 composite material of the product of the present application and the corresponding products of reference documents, wherein Fig. a shows images of the product of the present application, and Fig. bi is an SEM image of the product of reference document Carbon, 2010, 48,170-175 (Li). It can be known through comparison of Fig. 1(a) and Fig. 1(b) that the component particle reported by the present invention has smaller size and higher aggregation extent, which provides better root fixation for spiral growth of carbon nanocoils. It can be known through comparison of Fig. la and Fig. lb that products prepared from different catalysts differ greatly, and the top of the carbon nanocoil prepared by the present invention is composed of a plurality of catalyst particles, while the top of the carbon nanocoil reported by Li et al. is composed of only one complete catalyst particle.”

Remarks, p. 6-7

The Examiner respectfully traverses as follows:
Firstly, the rejection is made over the ground of Li in view of Zheng, Nakayama, Higashi and Okazaki. Given Li, in view of Zheng, Nakayama, Higashi and Okazaki teaches the claimed method for synthesizing high-purity carbon coils, including the preparation of the composite catalyst, Li in view of Zheng, Nakayama, Higashi and Okazaki meets the claimed invention. 
Secondly, it is unclear which section in Li emphasizes that the catalytic capabilities of different crystal planes of an individual catalyst particle (of the same species) are different, resulting in anisotropic catalysis during CVD. In the contrary, Li discloses catalyst particles containing the oxides of iron and tin (Fe-Sn-O) (Li, page 171, left column, bottom paragraph), indicating different secondary particles comprising the final particle. 
Thirdly, as set forth above in item 15, particle size of the composite catalyst missing from Li is taught by teaching references Zheng and Nakayama.
Fourthly, the difference in aggregation extent between the present invention and Li is unclear from the images in page 6 of Remark.
Lastly, the present claim does not require each particle of the composite catalyst to be composed of multiple small-sized catalyst catalysts. Rather, the present claim recites “a composite catalyst formed by multiple small-sized catalyst particles”, i.e., a composite catalyst in the form of multiple small-sized catalyst particles, which is met Li, as set forth in page 13 of Office Action mailed 05/24/2022.

Applicant further argues:
“(3) The use methods are different. 
In reference document (Carbon, 2010, 48,170-175 (Li)), catalyst powder dispersion liquid is placed on ceramic chips by mass, during which the density of the catalyst is almost beyond control. The present application can control the density of the catalysts by means of spin- coating, and the above differences in the using process will result in great differences.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Li does not expressly teach the claimed method of using the composite catalyst in step (2) of claim 1. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Li does not disclose the entire claimed invention. Rather, Okazaki is relied upon to teach claimed elements missing from Li. See pages 17-18 of the Office Action mailed 05/24/2022.


Applicant further argues:
“2. Differences from reference document J. Phys. Chem. B, 2006,110, 3093-3097 (Zheng):
…
(1) The composition of the composite powder is different. 
Reference document J. Phys. Chem. B, 2006,110, 3093-3097 (Zheng) presents a method for directly preparing an Fe203 material of tens of nanometers from an organic solvent DMF by a solvothermal method. The present application is to prepare an α-Fe2O3/SnO2 composite material, so the composition of the material is different. Reference document J. Phys. Chem. B, 2006,110, 3093-3097 (Zheng) does not provide any technical enlightenment of combining SnO2 on the a- Fe203 material, thus is not a unified preparation system and does not have any synthesis guideline.
(2) Research objectives are different. 
Reference document J. Phys. Chem. B, 2006,110, 3093-3097 (Zheng) only provides a preparation method and photocatalysis properties of Fe-O nanoparticles with the diameter less than 100 nm, how to recombine the Fe-O nanoparticles with Sn is not reported, and the synergistic relationship and application conditions of a plurality of small-sized catalysts in the reaction process are not clear. The present invention relates to synthesis of carbon nanocoils from composite catalysts. The application scenarios, use methods and design ideas of materials are different, so the reference document cannot provide any technical enlightenment for the present application.”

Remarks, p. 7-8

The Examiner respectfully traverses as follows:
It is noted that while Zheng does not disclose all the features of the present claimed invention, Zheng is used as teaching reference, namely Fe–Sn–O nanoparticles with a size of less than 100 nm or 10 to 100 nm and using a solvothermal method to prepare the Fe–Sn–O nanoparticles, in order to obtain catalysts of superior thermal stability and to produce carbon nanocoils having a uniform size, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention

Applicant further argues:
“3. Differences from reference document WO 2004067169 Al (Nakayama): 
(1) The composition is different. 
Reference document WO 2004067169 Al (Nakayama) provides an indium-tin-iron-based catalyst which is composed of four basic components of indium, tin, iron and oxygen. The present application is composed of three basic components of tin, iron and oxygen. The precious metal indium is not used in the preparation process of the present application, which greatly reduces the production cost. In addition, the differences in composition mean that the action mechanism is completely different, and of course, no relevant technical enlightenment is provided. 
(2) The particle sizes are different. 
Moreover, it can be known by analyzing the original content of reference document WO 2004067169 Al (Nakayama) that the catalyst particle size given by WO 2004067169 Al  
(Nakayama) is 1 nm to 200 mm, the diameter of the carbon nanocoil prepared as described in claims is less than 1000 nm, and the above parameters are significantly contradictory, unscientific and not referable. The catalyst particles clearly prepared in the present invention are smaller than 100 nm, the synergistic interaction among the catalyst particles is the key to achieve anisotropy, and the above design strategy has notable inventiveness. 
(3) The use methods are different. 
Reference document WO 2004067169 Al (Nakayama) uses film thickness to control the catalyst in the using process, during which the density of the catalyst is almost beyond control. The present application can control the density of the catalysts by means of spin-coating, the preferable particle density is 1x 109/cm-2 to 5x 1010/cm-2, and the above differences of the using process will result in great differences. 
To sum up, the claims of the present invention are different from reference document WO 2004067169 Al (Nakayama) in composition, using method and particle size, so reference document WO 2004067169 Al (Nakayama) cannot provide any technical enlightenment for the present application.”

Remarks, p. 8-9

The Examiner respectfully traverses as follows:
It is noted that while Nakayama does not disclose all the features of the present claimed invention, Nakayama is used as teaching reference to provide the motivation of catalyst fine particles for nanocoil synthesis, specifically, the catalyst fine particles can be positively utilized as the catalyst nucleus at the tip of the tube, and the carbon nanocoils having a uniform size corresponding to the diameter of the catalyst fine particles can be mass-produced on the substrate (i.e., the diameter and uniformity of carbon nanocoils correspond to the diameter of the catalyst particle size) (Nakayama, 2nd paragraph), and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Applicant further argues:
“4. Differences from reference document Higashi, WO 2010035439 Al (Higashi): 
(1) The composition is different. 
Reference document Higashi, WO 2010035439 Al (Higashi) provides an indium-tin-iron- based catalyst which is composed of four basic components of indium, tin, iron and oxygen, while the present application is composed of three basic components of tin, iron and oxygen. The precious metal indium is not used in the preparation process of the present application, which greatly reduces the production cost. In addition, the differences in composition mean that the action mechanism is completely different. 
(2) The particle sizes and use methods are different. 
Reference document Higashi, WO 2010035439 Al (Higashi) does not provide the specific particle size of the catalyst, but only regulates the proportion parameter of each component of the catalyst and the supporting rate of the carrier for the catalysts, while the present invention specifies that the catalysts are particles smaller than 100 nm, and different sizes mean different growth mechanisms. In addition, the preferable density of the catalyst particles of the present invention is 1x109/cm-2 to 5x1010/cm-2, and the above differences of the using  
process will result in great differences. Therefore, the reference document cannot provide any technical enlightenment for the present application.”

Remarks, p. 9-10

The Examiner respectfully traverses as follows:
Firstly, Higashi teaches Fe-Sn catalyst (i.e., catalyst of three basic components of tin, iron and oxygen, same with the present application) (Higashi, page 4, 3rd paragraph).
Secondly, it is noted that while Higashi does not disclose all the features of the present claimed invention, Higashi is used as teaching reference, namely teaching the use of a soluble Sn4+ salt, as an equivalence or interchangeable material to prepare the composite catalyst, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Applicant further argues:
“5. Differences from reference document Okazaki et al., US 2009/0047206 Al (Okazaki): 
(1) The particle compositions are different. 
Reference document Okazaki et al., US 2009/0047206 Al (Okazaki) uses transition metal oxides including Fe-Sn, Fe-Sn-In, Co-Mo, Ni-S, Ni-Cu, SUS catalyst, Co and Ni. The present invention focuses on the use method of the Fe-Sn-O catalyst smaller than 100 nm, during which the particle compositions are different, so the corresponding synthesis effects are also different. 
(2) The catalyst sizes are significantly different. 
Reference document Okazaki et al., US 2009/0047206 Al (Okazaki) only emphasizes the mass ratio of the catalyst to the carrier, does not introduce the catalyst size in the microcosmic size and how to interact with each other, and cannot provide any enlightenment for the patent of the present invention. The present invention uses the Fe-Sn-O catalyst smaller than 100 nm and emphasizes the mutual synergistic interaction among the catalyst particles during this process. The above creative thinking differs greatly from reference document Okazaki et al., US 2009/0047206 Al (Okazaki), so no beneficial enlightenment can be provided for the present application.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
It is noted that while Okazaki does not disclose all the features of the present claimed invention, Okazaki is used as teaching reference, namely dispersing the prepared composite catalyst powder in a solvent such as water or ethanol, where the concentration of the dispersion liquid is 0.01 to 1 mg/ml; drop-coating, spin-coating or spray-coating the catalyst dispersion liquid onto the surface of the substrate, wherein the density range of the catalyst on the surface of the substrate is 1 x 109/cm-2 to 5 x 1010/cm-2, in order to achieve similar effect of production of carbon nanocoil, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Applicant further argues:
“In another aspect, as shown in Fig. 2(a), a large number of high-purity carbon nanocoils prepared by the present invention are uniform in diameter and narrow in distribution, which is conducive to batch preparation of carbon nanocoils with uniform size. The carbon nanocoil prepared by reference document WO 2010035439 Al (Higashi), Carbon, 2010, 48,170-175 (Li) is wide in diameter distribution and low in purity, which proves the superiority of the present invention in efficient preparation of carbon nanocoils.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
It is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).” See MPEP 2145 II. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Given Li in view of Zheng, Nakayama, Higashi and Okazaki teaches the method as claimed in the present invention, it is clear that Li in view of Zheng, Nakayama, Higashi and Okazaki would intrinsically have the substantially identical advantages as the present invention. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

	

Applicant further argues:
“Generally speaking, small-sized catalyst particles have high specific surface area and better reactivity, which is beneficial to promoting efficient completion of chemical reactions. However, reference document J. Phys. Chem. B only provides a preparation method and photocatalysis properties of Fe-O nanoparticles with the diameter less than 100 nm, how to recombine the Fe-O nanoparticles with Sn is not reported, and the synergistic relationship and application conditions of a plurality of small-sized catalysts in the reaction process are not clear.
…
It can be known that to realize efficient preparation of carbon nanocoils from small-sized a-Fe2O3/SnO2 composite material, it is necessary to regulate the parameter conditions in the reaction precursor. Therefore, the controllable preparation of Fe2O3/SnO2 composite material in the system in this project reflects the thinking and creative labor in material design.
…
It should be pointed out that the present application adopts a new preparation system. The laboratory course is not simply speculative, so the data reported in the present invention is to be obtained through repeated trial, analysis and optimization by the applicant in the specific implementation process and is also the fruit of creative labor. Therefore, it is impossible to predict the experimental results obtained by the present invention by using the parameters given  in reference documents. If the same function and effect can be achieved by simple substitution, the mystery, discussion and research of experimental science are completely violated.”

Remarks, p. 10-12

The Examiner respectfully traverses as follows:
A person of ordinary skill in the art would have been able to arrive at preparing the composite catalyst for growth of the carbon nanocoils using a Fe3+ salt or a ferric oxide and a soluble Sn4+ salt or a tin oxide as raw materials, and using a solvothermal method to prepare the composite catalyst powder, wherein the composite catalyst powder is composed of Fe-Sn-O. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. Therefore, the Examiner’s position remains, it would be obvious to one of ordinary in the art to achieve a successful modification, absent evidence to the contrary.

Further, applicants argue that the teaching of Li in view of Zheng, Nakayama, Higashi and Okazaki is not enabling. However, it is noted that as set forth in MPEP 2121, prior art is presumed to be operable/enabling. Specifically, this portion of MPEP 2121 discloses that when "the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability", In re Sasse, 629 F.2d 675,207 USPQ 107 (CCPA 1980). However, applicants have not met their burden given that appellants have not provided facts rebutting the presumption of operability. Applicants have provided no evidence that the teaching of Li in view of Zheng, Nakayama, Higashi and Okazaki itself is not enabling.
It is noted that MPEP 2121.01 further states that a reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill on the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention", In re Donohue, 766 F.2d 531,226 USPQ 619 (Fed. Cir. 1985). Donohue further states that it "is not, however, necessary that an invention described in a publication shall have actually been made in order to satisfy the enablement requirement and citing In re Samour, 571 F.2d 559, 197 USPQ 1, further states "[W]hether or not the claimed invention has been made previously is not essential to the determination that a method of preparing it would have been known by, or would have been obvious to, one of ordinary skill in the art".






Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732